Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s election without traverse of Group I (claims 1,2,4,7-9, 11 and 14 ) in the reply filed on 16 November 2022 is acknowledged.
 However, previously pending claims 1,2,4,7-9, 11,14,17,19,24-27,29-33 and 35 are cancelled and new claims 47-64, which recite an invention comprising an antigen presenting cell,  are added.
 Therefore, claims 47-64 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Holt et al. and Packard et al.
Claim(s) 47-52, 54-57, and 59-64 are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. (WO2015143558) in view of Packard et al. (US20070184493). 
Holt et al. teach reporter reagents are known in the art comprising reporter T cells and plasmids, i.e. lentivirus vectors, featuring a nucleotide sequence comprising both a nucleotide encoding the candidate epitope and a nucleotide encoding a FRET based fluorescent reporter protein cleaved by granzyme B. Furthermore, Holt et al. teach the nucleotide sequence includes flanking primer binding sites(e.g. Entire Holt reference and especially Abstract, para 0035-0043,pg.9-12; vector is based on the lentivirus vector…minigene (252) containing epitope-encoding nucleic acid (254) and flanking nucleic acids that may include primer binding sequences to facilitate identification after isolation, a P2A self-cleaving site (256) that permits discrete translation of epitope peptides and signaling proteins, gene (258) encoding a cyan fluorescent protein (CFP), nucleic acid (260) encoding a peptide linker cleavable by granzyme B, gene (262) encoding yellow fluorescent protein (YFP), as well as other lentivirus elements as in para 0041, pg. 12; Fig. 1A, 1B; Fig. 2C).
Furthermore, Holt et al. teach nucleic acid libraries that encode candidate antigens are introduced into reporter by different methods of transfection, infection and transduction(e.g. para 0038,pg. 10).
Furthermore, Holt et al. teach lentivirus infection of reporter cells results in stable integration in reporter cell genome(e.g. para 0038,pg. 10). 
Furthermore, Holt et al. teach collections of reporter cells are retrieved that express individual members of antigen encoding libraries, which include cell lines such as HeLa, HEK293 and K562 cells (e.g. para 0042-0043, pg. 12).
Furthermore, Holt et al. teach candidate antigens comprising at least 8 to at least 20 amino acids in length(e.g. para 0044,pg. 12-13). Furthermore, Holt et al. teach nucleic acid libraries that encode candidate antigens comprise upto 107 members(e.g. para 0046,pg. 14).
 Furthermore, Holt et al. teach nucleic acid libraries that encode candidate antigens are derived from multiple sources, including genomic DNA from tumor tissue and genomic DNA from viral , bacterial and fungal isolates (e.g. para 0048,pg. 14-15). 
 Holt et al. do not expressly teach reagents comprising an exogenous inhibitor of caspase-activated deoxyribonuclease (CAD)-mediated DNA degradation, a CAD knockout, or a caspase knockout as required by claim 47.
However, prior to the effective filing date of the claimed invention, Packard et al. teach systems for screening candidate antigens comprising Granzyme B reporters; cytotoxic effector cells  such as a cytotoxic T lymphocyte (CTL) or  a natural killer (NK) cell, wherein caspase activity is detected using a ligand that inhibits caspase 3 activity , i.e. a suicide inhibitor (e.g. Entire Packard reference and especially Granzyme B reporters as in para 0008, pg. 1; para 0011-0012,pg. 2; candidate antigens as in para 0018,pg. 3-4; caspase 3 peptide suicide inhibitors as in para 0074,pg. 8; Example 4, pg. 14-15). 
Furthermore, Packard et al. teach reporters include antibody-associated reporters that indicate caspase or other apoptosis-related proteases, such as Granzyme B(e.g. Entire Packard reference and especially detecting the presence or activity of an activated caspase and/or granzyme B and/or other protease (e.g. various granule derived proteases) in the target cell where the presence or activity of the activated caspase and/or granzyme B and/or other protease is detected using a fluorescent or fluorogenic indicator of the presence or activity of an activated caspase and/or granzyme B and/or other protease, and where the presence or activity of the activated caspase and/or granzyme B and/or other protease indicates that the cytotoxic effector cell has been activated in the target cell as in para 0011,pg. 2; Antibodies, or other ligands, that specifically recognize the cleavage site of macromolecular targets of caspases ( or other apoptosis related protease substrates) can also be useful marker molecules for detecting the presence of active caspases ( or other proteases)  as in para 0078,pg. 9).
Furthermore, Packard et al. teach granzyme B substrates include the VGPD sequence (e.g. Entire Packard reference and especially para 0083,pg. 9).
 Therefore, as both Holt et al. and Packard et al. teach systems comprising reporter T cells indicating Granzyme B activity, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the antigen presenting cells of Holt to include exogenous caspase 3 peptide inhibitors and granzyme B substrates as taught by Packard et al.  as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  an antigen presenting cell as described by the claimed invention. 
 Therefore, the combined teachings of Holt et al. and Packard et al. render obvious claim 47.
 Furthermore, as Holt et al. teach lentivirus infection of reporter cells results in stable integration in reporter cell genome(e.g. para 0038,pg. 10), 	the combined teachings of Holt et al. and Packard et al. render obvious claims 48 and 49.
Furthermore, as Holt et al. teach lentivirus vectors comprising a nucleotide sequence comprising both a nucleotide encoding the candidate epitope and a nucleotide encoding a FRET based fluorescent reporter protein cleaved by granzyme B, wherein the nucleotide sequence includes flanking primer binding sites(e.g. para 0035-0043,pg.9-12), the combined teachings of Holt et al. and Packard et al. render obvious claim 50.
Furthermore, as Packard et al. teach granzyme B substrates include the VGPD sequence (e.g. para 0083,pg. 9), the combined teachings of Holt et al. and Packard et al. render obvious claim 51.
Furthermore, as Packard et al. teach reporters include antibody-associated reporters that indicate caspase or other apoptosis-related proteases, such as Granzyme B(e.g. para 0011,pg. 2; para 0078,pg. 9), the combined teachings of Holt et al. and Packard et al. render obvious the alternative of an antibody-based reporter of GzB activity as recited in claim 52.
Furthermore, as Packard et al. teach caspase 3 peptide suicide inhibitors (e.g. Entire Packard reference and especially para 0008, pg. 1; para 0011-0012,pg. 2; caspase 3 peptide suicide inhibitors as in para 0074,pg. 8; Example 4, pg. 14-15), the combined teachings of Holt et al. and Packard et al. render obvious the alternative of a peptide or protein inhibitor of caspase 3 as recited in  claim 54.
 Regarding claim 55:
 Claim 55 further describes an alternative of claim 47, i.e. “a caspase knockout” , that is not required by the claimed invention. Therefore, insofar as claim 55 is dependent from claim 47, art that meets the requirements of claim 47 also meets claim 55.

	Therefore, the combined teachings of Holt et al. and Packard et al. render obvious claim 55.

Furthermore, as Holt et al. teach collections of reporter cells are retrieved that express individual members of antigen encoding libraries, which include cell lines such as HeLa, HEK293 and K562 cells (e.g. para 0038,pg. 10; para 0042-0043, pg. 12), the combined teachings of Holt et al. and Packard et al. render obvious claims 56 and 62.
Furthermore, as Holt et al. teach candidate antigens comprising at least 8 to at least 20 amino acids in length(e.g. para 0044,pg. 12-13), the combined teachings of Holt et al. and Packard et al. render obvious claim 57.
Furthermore, as Holt et al. teach nucleic acid libraries that encode candidate antigens are derived from multiple sources, including genomic DNA from tumor tissue and genomic DNA from viral , bacterial and fungal isolates (e.g. para 0048,pg. 14-15), the combined teachings of Holt et al. and Packard et al. render obvious claims 59-61 and 63.
Furthermore, as Holt et al. teach nucleic acid libraries that encode candidate antigens comprise upto 107 members(e.g. para 0046,pg. 14), the combined teachings of Holt et al. and Packard et al. render obvious claim 64.

Holt et al., Packard et al. , Rossner et al. and Chambron et al. 
Claim(s) 53 is rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. and Packard et al. ,  as applied to claims 47-52, 54-57, and 59-64  above, and further in view of Rossner et al. (US20090298089) and Chambron et al. (US20040244071).
The combined teachings of Holt et al. and Packard et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Holt et al. and Packard et al. render obvious an APC system comprising a molecular reporter of Granzyme B activity, wherein the reporter comprises a FRET system comprising a peptide linker cleavable by granzyme B.
Regarding claim 53: 
Rossner et al. also teach molecular reporters. Furthermore, Rossner et al. teach Cre recombinase based reporter system wherein Cre recombinase is associated with a membrane- associated domain by a cleavable peptide linker ( e.g. Entire Rossner reference and especially para 0380, para 0388-0390, pg. 19). Furthermore, Rossner  et al. teach Cre reporter systems comprising using a fluorescent reporter to indicate activity(e.g. para 0063, pg. 6; Example 2, pg. 22). Furthermore, Rossner et al. teach it is known that such Cre reporter systems  facilitate analysis of pro-apoptotic proteins, such as caspases (e.g. 0066-0071, pg. 6).
Like Rossner et al. , Chambron teach Cre reporter systems. Furthermore, Chambron et al. teach it is known in the art to provided Cre reporter systems wherein the reporter is inverted and flanked by loxP sites (e.g. Entire Chambron reference and especially Abstract; para 0001-0010, pg. 1-2; fluorescent reporters as in para 0019,pg. 3-4; stable inversion as in para 0034, pg. 5;para 0045-0046, pg. 6; Fig. 1 and 2).
Therefore, as Holt, Packard, Rossner et al. and Chambron et al all teach molecular reporter systems, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the APC system of Holt et al. and Packard et al.  to include a membrane-attached Cre reporter system that uses fluorescent reporters and is associated with analysis of pro-apoptotic protein activity as taught by Rossner et al. and to include Cre reporter systems wherein the reporter is inverted and flanked by loxP sites as taught by Chambron et al.  as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  an antigen presenting cell as described by the claimed invention. 
	Therefore, the combined teachings of Holt et al., Packard et al. , Rossner et al. and Chambron et al. render obvious claim 53.


Holt et al., Packard et al. and Bogin et al. 
Claim(s) 58 is rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. and Packard et al.,  as applied to claims 47-52, 54-57, and 59-64  above, and further in view of  Bogin et al. (US20090092582) .
The combined teachings of Holt et al. and Packard et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Holt et al. and Packard et al. render obvious an APC system comprising an exogenous nucleic acid encoding one or more candidate antigens and a molecular reporter of Granzyme B activity, wherein the reporter comprises a FRET system comprising a peptide linker cleavable by granzyme B.
Furthermore, Holt et al. teach a nucleotide sequence comprising both a nucleotide encoding the candidate epitope and a nucleotide encoding a fluorescent reporter protein cleaved by granzyme B.
Furthermore, Holt et al. teach candidate antigens comprising at least 8 to at least 20 amino acids in length(e.g. para 0044,pg. 12-13).
Regarding claim 58: 
As noted above, Holt et al. teach candidate antigens that are at least 20 amino acids in length.
 Furthermore, Bogin et al. teach expression of modified polypeptides, i.e. antigens, wherein the nucleotide sequence encoding the polypeptide also encodes a cleavable linker and a fluorescent reporter , wherein the linker is cleaved by granzyme B(e.g. Entire Bogin reference and especially para 0015-0018,pg. 2; reporter as in para 0348-350, pg. 33-34; para 0614, pg. 64).
Furthermore, Bogin  et al. teach examples of polypeptide antigens that are greater than 300 amino acids in length ( e.g. para 0385,pg. 36; para 0375-0396, pg. 35-45).
Therefore, as Holt, Packard, and Bogin et al all teach expression systems for modified antigens, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the APC system of Holt et al. and Packard et al.  to include modified antigens having a length of more than 300 amino acids as taught by Bogin et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  an antigen presenting cell as described by the claimed invention. 
	Therefore, the combined teachings of Holt et al., Packard et al. and Bogin et al. render obvious claim 58.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1675